Title: From George Washington to Major General Israel Putnam, 23 April 1779
From: Washington, George
To: Putnam, Israel



Sir,
Hd Qrs Middle brook Apl 23d 1779

Inclosed you have an extract of a letter this instant received from Genl Maxwell at Elizabeth-town—to what end the commotion he speaks of tends, is uncertain; but as the Army and our posts on the North River (for security of the communication between the Eastern & Southern States) are the only objects we can attend to without hazarding more than Military prudence will warrant[.] I cannot avoid calling your attention in pointed terms to my orders of the 17th & 19th Instt—In addition to which you are to cause one of the Brigades under your command to March immediately for the support of the Posts in the highlands if you shall receive information of the enemys imbarking Troops, or shall be called upon by Genl McDougall in case the knowledge of this circumstance comes first to him.
Your holding the Troops under your command in the most perfect readiness to move by or before the 10th of May is a matter of so much importance that I cannot help again impressing the necessity of it strongly upon you. other movemen⟨ts⟩ depend upon it and a failure on your pa⟨rt⟩ disconcerts the whole. I am &ca
G. W——n
Inclosed you have the Commissions of Lieut. Colonels Grosvenor and Johnson.
